FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-8, filed 5/03/2022, with respect to the rejection(s) of claim(s) 1 rejected under 35 U.S.C. 102(a)(2) as being anticipated by WERNER et al. (US 20190230615 A1), 1 rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHONG et al. (US 20170136834 A1), 2-4 rejected under 35 U.S.C. 103 as being unpatentable over WERNER et al. (US 20190230615 A1) in view of MCINTYRE et al. (US 10220660 B2) and 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHONG et al. (US 20170136834 A1) in view of MCINTYRE et al. (US 10220660 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOUCHET et al. (US 20200062051 A1) in view of CHOW et al. (US 20150283868 A1).
Re claim 1. MOUCHET discloses (abstract) a tire pressure detection device [0004, 0009, 0025, 0028, 0036, 0042-0043, 0047] comprising: 
an emitter (TPMS non-contact tire sensors [0015, 0028]) adapted to be installed to a tire [0025] to detect tire pressure, and 
a receiver (FIG.1 – with antenna 130) including a front end and rear end (FIG.1-2), the front end of the receiver being an elongated end (FIG.1-2), and receiving the tire pressure data sent from the emitter [0025], the receiver including an LF trigger coil [0025] connected to the front end thereof (i.e. FIG.4-5), the rear end of the receiver configured to be held by a user [0009] and the front end of the receiver being moved to close (i.e. in non-contact embodiment TPMS tool is placed near to tire sensor to trigger sensor by way of antenna and coil) to the tire [0015], the LF trigger coil activating the emitter [0015].
	However, MOUCHET fails to explicitly disclose:
the emitter sending tire pressure data via Bluetooth communication, and
the receiver pairing the emitter by Bluetooth communication.
CHOW teaches (abstract) in a similar field of invention (FIG.5) the use of novel tire pressure sensor module [0005-0006] capable of pairing by Bluetooth communication [0018] for the purpose of data communication [0023] directly with a handheld mobile device and reducing power consumption.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using Bluetooth communication between emitter and receiver as taught by CHOW in order to lower overall power consumption.
Re claim 3. MOUCHET discloses (FIG.1-2 and 4-5) wherein the receiver is an elongate part and the LF trigger coil [0025] is connected to the front end of the receiver so as to be located close to the emitter (i.e. TPMS tool would be placed in proximity to TPMS sensor [0011, 0039, 0046]).
Re claim 4. MOUCHET discloses the tire pressure detection device as claimed in claim 1, wherein the emitter includes an identification code [0003, 0007, 0025], the receiver pairs the emitter by identifying the identification code.
Re claim 5. MOUCHET discloses [0024] wherein the receiver includes a Liquid Crystal Display to display the identification code and the tire pressure data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        5/11/2022